—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered April 15, 1999, convicting him of attempted murder in the second degree, assault in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was improperly precluded from impeaching the complainant’s credibility with a prior inconsistent statement is not preserved for appellate review (see, People v Voliton, 83 NY2d 192, 195-196; People v Fleming, 70 NY2d 947; People v Love, 57 NY2d 1023, 1025). In any event, the court properly limited cross-examination of the complainant since the defendant failed to establish that the complainant’s prior statement was, in fact, inconsistent with the challenged portions of her trial testimony (see, People v Bornholdt, 33 NY2d 75; People v Meade, 198 AD2d 307; People v Wise, 176 AD2d 595).
*563The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., Krausman, Florio and Schmidt, JJ., concur.